DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sumant Pathak on 09/09/2022.
The application has been amended as follows: 
In Claim 1, line 43 “at least one chamfer bit” has been replaced with --at least one second chamfer bit--.
REASONS FOR ALLOWANCE
Claims 1, 3-5, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Burtscher et al. US 2015/0375309 (hereafter—Burtscher--) is the closest art of record.
In regards to claim 1, Burtscher discloses as on Figures 1-11 an assembled chamfer mill (1), configured to chamfer a workpiece, comprising: a tool holder (2), having its one end recessed with a tool holder inner taper hole (3/3a) and a tool holder inner screw hole (5) extending inwardly from the tool holder inner taper hole (see Figure 8); a chamfer bit (4), having opposing two ends formed with a cylindrical hole (10) and a chamfer bit inner taper hole (see Figures 3 and 4, refer to the taper hole on which a head of screw bolt 9 is abuts against) communicating with the cylindrical hole (10), one end of the chamfer bit having a taper top (11/12), a plurality of upper blades (refer to end cutting edges on Figures 9 and 11) and a plurality of lower blades (refer to peripheral cutting edges on Figures 9 and 11) being arranged annularly on the chamfer bit (see Figures 11); the chamfer bit (4) being connected to the tool holder (see Figures 1-3), the taper top being fitted with the tool holder inner taper hole so that the cylindrical hole and the chamfer bit inner taper hole communicate with the tool holder inner taper hole and the tool holder inner screw hole (as seen on Figures 3 and 4); a screw bolt (9), having opposing two ends provided with a screw thread (refer to threaded portion of screw bolt 9) and a screw bolt taper rod (refer to the head portion of screw bolt 9), the screw bolt (9) being inserted into the chamfer bit inner taper hole and the cylindrical hole of the chamfer bit (as on Figure 3) so that the screw thread is engaged with the tool holder inner screw hole of the tool holder and the screw bolt taper rod is fitted with the chamfer bit inner taper hole, thereby locking the chamfer bit (see Figure 3).
Burtscher fails to disclose that the at least one extension shaft including a shaft body, the shaft body having a length selected to be in correspondence to a thickness of the workpiece, a first end of the shaft body being sequentially formed with an extension shaft taper rod, a guide post, and a screw rod extending therefrom, and a second opposing end of the extension shaft being formed with an extension shaft inner taper hole and an extension shaft inner screw hole extending inwardly from the extension shaft inner taper hole; at least one second chamfer bit having opposing first and second ends, the first end thereof having a cylindrical hole formed therein and the second end thereof having a chamfer bit inner taper hole formed therein and in open communication with the cylindrical hole of the first end thereof, the at least one second chamfer bit having a taper top adjacent the first end thereof; wherein the extension shaft taper rod, the guide post, and the screw rod of the at least one extension shaft are inserted into the chamfer bit inner taper hole and the cylindrical hole of the chamfer bit to engage the tool holder inner screw hole, the screw rod thereby being locked into the tool holder inner screw hole, the guide post thereby being fitted with the cylindrical hole of the chamfer bit, and the extension shaft taper rod thereby being inserted into the chamfer bit inner taper hole of the chamfer bit; the at least one second chamfer bit is connected to the at least one extension shaft, the taper top of the at least one second chamfer bit is inserted into the extension shaft inner taper hole, and the cylindrical hole and the chamfer bit inner taper hole of the at least one second chamfer bit are in open communication with the extension shaft inner taper hole and the extension shaft inner screw hole of the at least one extension shaft, and the screw bolt is inserted into the chamfer bit inner taper hole and the cylindrical hole of the at least one second chamfer bit, the screw thread is engaged with the extension shaft inner screw hole of the at least one extension shaft, and the screw bolt taper rod is thereby seated in the chamfer bit inner taper hole of the at least one second chamfer bit, and the at least one second chamfer bit thereby being locked to the at least one extension shaft.
A modification of the device of Burtscher to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
KR 20100081391 (hereafter—KR’391--) is the closest art of record.
In regards to claim 1, KR’391 discloses as on Figures 1-5 an assembled chamfer mill (Figure 1, 3 and 5), configured to chamfer a workpiece (30), comprising: a tool holder (21), having its one end recessed with a tool holder inner taper hole (since it is recessed or reduced from a maximum diameter of 21 connected directly to 20, to a minimum diameter of 21 where spline 22 is to be disposed at (see annotated Figure 5 below) and a tool holder inner screw hole (see Figure 5) extending inwardly from the tool holder inner taper hole (see Figure 5); a chamfer bit (1 as on Figure 5), having opposing two ends formed with a cylindrical hole (3 and 6) and a chamfer bit inner taper hole (see Figure 5) communicating with the cylindrical hole (see Figure 5), one end of the chamfer bit having a taper top (see Figure 5), a plurality of upper blades (4) and a plurality of lower blades (7) being arranged annularly on the chamfer bit (see Figures 2 and 4); the chamfer bit (1) being connected to the tool holder (see Figure 5), the taper top being fitted with the tool holder inner taper hole so that the cylindrical hole and the chamfer bit inner taper hole communicate with the tool holder inner taper hole and the tool holder inner screw hole (see Figure 5); a screw bolt (23), having opposing two ends provided with a screw thread (refer to threaded portion of screw bolt 23) and a screw bolt taper rod (refer to the head portion of screw bolt 23), the screw bolt (23) being inserted into the chamfer bit inner taper hole and the cylindrical hole of the chamfer bit (as on Figure 5) so that the screw thread is engaged with the tool holder inner screw hole of the tool holder and the screw bolt taper rod is fitted with the chamfer bit inner taper hole, thereby locking the chamfer bit (see Figure 5).
KR’391 fails to disclose that the at least one extension shaft including a shaft body, the shaft body having a length selected to be in correspondence to a thickness of the workpiece, a first end of the shaft body being sequentially formed with an extension shaft taper rod, a guide post, and a screw rod extending therefrom, and a second opposing end of the extension shaft being formed with an extension shaft inner taper hole and an extension shaft inner screw hole extending inwardly from the extension shaft inner taper hole; at least one second chamfer bit having opposing first and second ends, the first end thereof having a cylindrical hole formed therein and the second end thereof having a chamfer bit inner taper hole formed therein and in open communication with the cylindrical hole of the first end thereof, the at least one second chamfer bit having a taper top adjacent the first end thereof; wherein the extension shaft taper rod, the guide post, and the screw rod of the at least one extension shaft are inserted into the chamfer bit inner taper hole and the cylindrical hole of the chamfer bit to engage the tool holder inner screw hole, the screw rod thereby being locked into the tool holder inner screw hole, the guide post thereby being fitted with the cylindrical hole of the chamfer bit, and the extension shaft taper rod thereby being inserted into the chamfer bit inner taper hole of the chamfer bit; the at least one second chamfer bit is connected to the at least one extension shaft, the taper top of the at least one second chamfer bit is inserted into the extension shaft inner taper hole, and the cylindrical hole and the chamfer bit inner taper hole of the at least one second chamfer bit are in open communication with the extension shaft inner taper hole and the extension shaft inner screw hole of the at least one extension shaft, and the screw bolt is inserted into the chamfer bit inner taper hole and the cylindrical hole of the at least one second chamfer bit, the screw thread is engaged with the extension shaft inner screw hole of the at least one extension shaft, and the screw bolt taper rod is thereby seated in the chamfer bit inner taper hole of the at least one second chamfer bit, and the at least one second chamfer bit thereby being locked to the at least one extension shaft.
A modification of the device of KR’391 to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE N RAMOS/Primary Examiner, Art Unit 3722